Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/695,774 filed on February 28, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-10, 12-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method of forming memory devices, comprising:
....
forming a second opening in the dielectric layer, wherein the second opening passes through the resistive switching layer and exposes the first electrode; forming a second trench in the dielectric layer, wherein the second trench is directly above the second opening; and forming a second electrode in the first opening, the first trench, the second opening, and the second trench, wherein the second electrode has a step 
6.	The following is an examiner’s statement of reasons for allowance:
Claim 13: the prior art of record alone or in combination neither teaches nor makes obvious a memory device, comprising:
....
a third electrode disposed over the first electrode and passing through the resistive switching layer, wherein a material of the third electrode is the same as a material of the second electrode; in combination with the rest of claim limitations as claimed and defined by the applicant.
7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a memory device/method of forming memory devices in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 13 are allowable. Since the independent claims 1 and 13 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-10, 12 of the independent claim 1, and the dependent claims 14-19 of the independent claim 13 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1 and 13 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1 and 13 are deemed patentable over the prior art.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819